EXHIBIT 10.5

FORM OF

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of
                    , 2015 by and between DC Industrial Liquidating Trust, a
Maryland statutory trust (the “Trust”), and                     , a trustee
and/or officer of the Trust (the “Indemnitee”).

RECITALS

WHEREAS, the Trust was formed for the purpose of liquidating certain assets of
Industrial Income Trust Inc. (“IIT”) in connection with the merger of IIT with
and into Western Logistics II LLC as contemplated by that certain Agreement and
Plan of Merger, dated as of July 28, 2015, by and among IIT, Western Logistics
LLC and Western Logistics II LLC; and

WHEREAS, the interpretation of the provisions of statutes, regulations and
governing instruments regarding indemnification of trustees and officers may be
too uncertain to provide such trustees and officers with adequate notice of the
legal, financial and other risks to which they may be exposed by virtue of their
service as such; and

WHEREAS, damages sought against trustees and officers in litigation may be
substantial, and the costs of defending such actions and of judgments in favor
of plaintiffs or of settlement therewith may be prohibitive for individual
trustees and officers, without regard to the merits of a particular action and
without regard to the culpability of, or the receipt of improper personal
benefit by, any named trustee or officer; and

WHEREAS, the long period of time which may elapse before final disposition of
such litigation may impose undue hardship and burden on a trustee or officer or
his estate in maintaining a proper and adequate defense of himself or his estate
against claims for damages; and

WHEREAS, the Trust is organized under the Maryland Statutory Trust Act (the
“Statutory Trust Act”), and Section 12-403 of the Statutory Trust Act empowers
statutory trusts to indemnify and advance expenses of litigation to a person
serving as a trustee, officer, employee or agent of a statutory trust; and

WHEREAS, the Amended and Restated Agreement and Declaration of Trust of the
Trust (the “Trust Agreement”) provides that the Trust shall indemnify the
Trustees, and each person appointed by the Trustees pursuant to the terms
thereof, including the Advisor, and directors, officers, employees, managers and
agents of each Trustee; and

WHEREAS, the Board of Trustees of the Trust (the “Board of Trustees”) has
concluded that it is in the best interests of the Trust to enter into an
agreement to indemnify in a reasonable and adequate manner the Indemnitee and to
assume for itself maximum liability for expenses and damages in connection with
claims lodged against him for his decisions and actions as a trustee and/or
officer of the Trust; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

Section 1.1 “Applicable Legal Rate” shall mean a fixed rate of interest equal to
the applicable federal rate for mid-term debt instruments as of the day that it
is determined that the Indemnitee must repay any advanced expenses.

Section 1.2 “Beneficiaries” shall mean the holders of units of beneficial
interests in the Trust.

Section 1.3 “Corporate Status” shall mean the status of a person who is or was a
trustee, officer, employee or agent of the Trust, or a member of any committee
of the Trust, and the status of a person who, while a trustee, officer, employee
or agent of the Trust, is or was serving at the request of the Trust as a
director, trustee, officer, partner (including service as a general partner of
any limited partnership), manager, managing member, fiduciary, employee or agent
of another foreign or domestic corporation, real estate investment trust,
partnership, limited liability company, joint venture, trust, other incorporated
or unincorporated entity or enterprise or employee benefit plan. As a
clarification and without limiting the circumstances in which the Indemnitee may
be serving at the request of the Trust, service by the Indemnitee shall be
deemed to be at the request of the Trust if the Indemnitee serves or served as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any corporation, real estate investment trust, partnership,
limited liability company, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan (a) of which a
majority of the voting power or equity interest is owned directly or indirectly
by the Trust or (b) the management of which is controlled directly or indirectly
by the Trust.

Section 1.4 “Disinterested Trustee” shall mean a trustee of the Trust who
neither is nor was a party to the Proceeding in respect of which indemnification
and/or advance of Expenses is being sought by the Indemnitee.

Section 1.5 “Effective Date” shall mean the date set forth in the first
paragraph of this Agreement.

Section 1.6 “Expenses” shall mean without limitation expenses of Proceedings
including all attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, investigation fees and expenses, accounting and witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, federal, state, local or foreign taxes imposed
on the Indemnitee as a result of the actual or deemed receipt of any payments
under this Agreement and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in or
otherwise participating in a Proceeding. “Expenses” shall also include Expenses
incurred in connection with any appeal resulting from any Proceeding including,
without limitation, the premium for, security for and other costs relating to
any cost bond, supersedeas bond or other appeal bond or its equivalent.

 

2



--------------------------------------------------------------------------------

Section 1.7 “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of law of business entities and neither is,
nor in the past five years has been, retained to represent: (a) the Trust or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement or of other
indemnitees under similar indemnification agreements), or (b) any other party to
or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Trust or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

Section 1.8 “Liabilities” shall mean liabilities of any type whatsoever,
including, without limitation, any judgments, fines, excise taxes and penalties
under the Employee Retirement Income Security Act of 1974, as amended, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such judgments,
fines, penalties or amounts paid in settlement) in connection with the
investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.

Section 1.9 “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Trust or otherwise and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative or investigative (formal or informal) nature, including
any appeal therefrom, except one pending or completed on or before the Effective
Date, unless otherwise specifically agreed in writing by the Trust and the
Indemnitee. If the Indemnitee reasonably believes that a given situation may
lead to or culminate in the institution of a Proceeding, such situation shall
also be considered a Proceeding.

ARTICLE II

TERMINATION OF AGREEMENT

This Agreement shall continue until the termination of the Trust.

ARTICLE III

SERVICE BY INDEMNITEE, NOTICE OF PROCEEDINGS

AND DEFENSE OF CLAIMS

Section 3.1 Notice of Proceedings. The Indemnitee shall notify the Trust
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder and shall include with such notice a description of the nature
of the Proceeding and a summary of the facts underlying the

 

3



--------------------------------------------------------------------------------

Proceeding, but the Indemnitee’s failure to so notify the Trust shall not
disqualify the Indemnitee from the right, or otherwise affect in any manner any
right of the Indemnitee, to indemnification or the advance of Expenses under
this Agreement unless the Trustee’s ability to defend in such proceeding or to
obtain proceeds under any insurance policy is materially and adversely
prejudiced thereby, and then only to the extent the Trust is thereby actually
prejudiced.

Section 3.2 Defense of Claims. The Trust shall have the right to defend the
Indemnitee in any Proceeding (except a Proceeding brought by the Indemnitee
under Section 6.3 of this Agreement) which may give rise to indemnification
hereunder; provided, however, that the Trust shall notify the Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 3.1 above. Notwithstanding the foregoing
sentence, if in a Proceeding to which the Indemnitee is a party by reason of the
Indemnitee’s Corporate Status, (a) the Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Trust, which approval shall not be
unreasonably withheld, that he or she may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (b) the Indemnitee reasonably
concludes, based upon an opinion of counsel approved by the Trust, which
approval shall not be unreasonably withheld, that an actual or apparent conflict
of interest or potential conflict of interest exists between the Indemnitee and
the Trust, or (c) if the Trust fails to assume the defense of such Proceeding in
a timely manner, the Indemnitee shall be entitled to be represented by separate
legal counsel of the Indemnitee’s choice, subject to the prior approval of the
Trust, which shall not be unreasonably withheld, at the expense of the Trust. In
addition, if the Trust fails to comply with any of its obligations under this
Agreement or in the event that the Trust or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any Proceeding to
deny or to recover from the Indemnitee the benefits intended to be provided to
the Indemnitee hereunder, the Indemnitee shall have the right to retain counsel
of the Indemnitee’s choice, subject to the prior approval of the Trust, which
shall not be unreasonably withheld, at the expense of the Trust (subject to
Section 6.4 of this Agreement), to represent the Indemnitee in connection with
any such matter.

Section 3.3 Settlement of Claims. The Trust shall not, without the prior written
consent of the Indemnitee, which shall not be unreasonably withheld or delayed,
consent to the entry of any judgment against the Indemnitee or enter into any
settlement or compromise which (a) includes an admission of fault of the
Indemnitee, (b) does not include, as an unconditional term thereof, the full
release of the Indemnitee from all Liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to the
Indemnitee, or (c) would impose any Expense or Liability on Indemnitee.

ARTICLE IV

INDEMNIFICATION

Section 4.1 General. Upon the terms and subject to the limitations set forth in
this Agreement, the Trust shall indemnify, and advance Expenses to, the
Indemnitee (a) as provided in this Agreement and (b) to the maximum extent
permitted by Maryland law in effect on the Effective Date and as amended from
time to time; provided, however, that no change in Maryland law shall have the
effect of reducing the benefits available to the Indemnitee hereunder based on
Maryland law as in effect on the Effective Date. Subject to the limitations set
forth in

 

4



--------------------------------------------------------------------------------

this Agreement, the rights of the Indemnitee provided in this Section 4.1 shall
include, without limitation, the rights set forth in the other sections of this
Agreement, and any additional indemnification to which an Indemnitee may be
entitled under the Trust Agreement, the Trust’s bylaws, as may be amended from
time to time (the “Bylaws”), a resolution or other action by the Beneficiaries
or Board of Trustees, an agreement or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office.

Section 4.2 Standard for Indemnification. Subject to the limitations in
Section 4.4, if, by reason of the Indemnitee’s Corporate Status, the Indemnitee
is, or is threatened to be, made a party to any Proceeding, the Indemnitee shall
be indemnified, to the full extent permitted by Maryland law, against all
Liabilities and all Expenses actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding, including, without limitation, in
connection with or arising out of any Proceeding based on any alleged breach of
duty, neglect, error, misstatement, misleading statement, omission or act of the
Indemnitee in his capacity as a trustee or officer of the Trust.

Section 4.3 Indemnification for Expenses as Witness. Subject to the limitations
in Section 4.4, to the extent that the Indemnitee is or may be, by reason of the
Indemnitee’s Corporate Status, made a witness or otherwise asked to participate
in any Proceeding, whether instituted by the Trust or any other party, and to
which the Indemnitee is not a party, he shall be advanced all reasonable
Expenses and indemnified against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith within ten days after the
receipt by the Trust of a statement or statements requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by the Indemnitee.

Section 4.4 Specific Limitations on Indemnification. Notwithstanding anything in
this Agreement to the contrary, the Trust shall not be obligated under this
Agreement to make any payment to the Indemnitee for indemnification with respect
to any Proceeding:

(a) for any loss or liability arising from an alleged violation of federal or
state securities laws unless one or more of the following conditions are met:
(i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations as to the Indemnitee;
(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or (iii) a court of competent
jurisdiction approves a settlement of the claims against the Indemnitee and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which securities of the
Trust were offered or sold as to indemnification for violations of securities
laws; or

(b) (i) that was by or in the right of the Trust and in which the Indemnitee is
adjudged to be liable to the Trust; or (ii) brought by the Indemnitee unless:
(1) the Proceeding was brought to enforce indemnification under this Agreement,
and then only to the extent in accordance with and as authorized by Section 6.4
of this Agreement, or (2) the Trust Agreement, the Bylaws, a resolution or other
action by the Beneficiaries or of the Board of Trustees or an agreement approved
by the Board of Trustees to which the Trust is a party expressly provide
otherwise.

 

5



--------------------------------------------------------------------------------

Section 4.5 Court-Ordered Indemnification. Subject to the limitations in
Section 4.5, a court of appropriate jurisdiction, upon application of the
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

(a) if it determines the Indemnitee is entitled to reimbursement under
Section 12-403 of the Statutory Trust Act, the court shall order
indemnification, in which case the Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or

(b) if it determines that the Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not the
Indemnitee has met the standards of conduct as required under Section 12-403 of
the Statutory Trust Act, the court may order such indemnification as the court
shall deem proper. However, indemnification with respect to any Proceeding by or
in the right of the Trust shall be limited to Expenses.

ARTICLE V

ADVANCEMENT OF EXPENSES

If by reason of the Indemnitee’s Corporate Status, the Indemnitee is, or is
threatened to be, made a party to any Proceeding, the Trust shall, without
requiring a preliminary determination of the Indemnitee’s ultimate entitlement
to indemnification hereunder, advance all reasonable Expenses incurred by or on
behalf of the Indemnitee in connection with such Proceeding within ten days
after the receipt by the Trust of a statement or statements requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee and shall include or be
preceded or accompanied by a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Trust as authorized by law and by this Agreement has been
met and a written undertaking (the “Undertaking”) by or on behalf of the
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to the
Indemnitee, together with the Applicable Legal Rate of interest thereon,
relating to claims, issues or matters in the Proceeding as to which it is
subsequently determined that the Indemnitee is not entitled to such
indemnification. To the extent that Expenses advanced to the Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Article V shall be an unlimited general obligation by or on
behalf of the Indemnitee and shall be accepted without reference to the
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

PROCEDURE FOR PAYMENT OF LIABILITIES;

DETERMINATION OF RIGHT TO INDEMNIFICATION

Section 6.1 Procedure for Payment. To obtain indemnification for Liabilities
under this Agreement, the Indemnitee shall submit to the Trust a written request
for payment, including with such request such documentation as is reasonably
available to the Indemnitee and reasonably necessary to determine whether, and
to what extent, the Indemnitee is entitled to indemnification and payment
hereunder. The Indemnitee may submit one or more such requests from time to time
and at such time(s) as the Indemnitee deems appropriate in his sole discretion.
The officer of the Trust receiving any such request from the Indemnitee,
promptly upon receipt of the request, shall advise the Board of Trustees, in
writing, of such request.

Section 6.2 Determination of Entitlement to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to Section 6.1 above, a
determination, if required by applicable law, with respect to the Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) by the
Board of Trustees by a majority vote of a quorum consisting of Disinterested
Trustees or, if such a quorum cannot be obtained, then by a majority vote of a
duly authorized committee of the Board of Trustees consisting solely of one or
more Disinterested Trustees, (ii) if Independent Counsel has been selected by
the Board of Trustees in accordance with Maryland law and approved by the
Indemnitee, which approval shall not be unreasonably withheld, by Independent
Counsel, in a written opinion to the Board of Trustees, a copy of which shall be
delivered to the Indemnitee or (iii) if so directed by a majority of the members
of the Board of Trustees, by the Beneficiaries of the Trust. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within ten days after such determination. The
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination in the discretion of the Board of
Trustees or Independent Counsel if retained pursuant to clause (b)(ii) of this
Section 6.2. Any Expenses incurred by the Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the Trust
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Trust shall indemnify and hold the Indemnitee harmless
therefrom. The Trust shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

Section 6.3 Remedies of Indemnitee.

(a) If (i) a determination is made pursuant to Section 6.2 of this Agreement
that the Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Article V of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 6.2 of this Agreement within 60 days after receipt
by the Trust of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 4.3 of this Agreement within ten days after
receipt by the Trust of a written request therefor, or (v) payment of
indemnification pursuant to any other section of this Agreement or the Trust
Agreement or Bylaws is not made within ten days after a determination has been
made that the Indemnitee is entitled to indemnification, the Indemnitee shall be
entitled to an adjudication in an appropriate court located in the State of
Maryland, or in any other court of competent jurisdiction, of his entitlement to
such indemnification or advance of

 

7



--------------------------------------------------------------------------------

Expenses. Alternatively, the Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which the Indemnitee first has the right to
commence such proceeding pursuant to this Section 6.3(a); provided, however,
that the foregoing clause shall not apply to a proceeding brought by the
Indemnitee to enforce his rights under Section 4.3 of this Agreement. Except as
set forth herein, the provisions of Maryland law (without regard to its
conflicts of laws rules) shall apply to any such arbitration. The Trust shall
not oppose the Indemnitee’s right to seek any such adjudication or award in
arbitration.

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 6.3, the Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Trust
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If the Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 6.3, the
Indemnitee shall not be required to reimburse the Trust for any advances
pursuant to Article V of this Agreement until a final determination is made with
respect to the Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed). The Trust shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 6.3 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Trust is bound by all of the provisions of this Agreement.

(c) If a determination shall have been made pursuant to Section 6.2 of this
Agreement that the Indemnitee is entitled to indemnification, the Trust shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 6.3, absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.

Section 6.4 Expenses under this Agreement. In the event that the Indemnitee,
pursuant to Section 6.3, seeks a judicial adjudication of or an award in
arbitration to enforce his rights under, or to recover damages for breach of,
this Agreement, the Indemnitee shall be entitled to recover from the Trust, and
shall be indemnified by the Trust for, any and all Expenses actually and
reasonably incurred by him in such judicial adjudication or arbitration. If it
shall be determined in such judicial adjudication or arbitration that the
Indemnitee is entitled to receive part but not all of the indemnification or
advance of Expenses sought, the Expenses incurred by the Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated.

Section 6.5 Interest. Interest shall be paid by the Trust to the Indemnitee at
the maximum rate allowed to be charged for judgments under the Courts and
Judicial Proceedings Article of the Annotated Code of Maryland for amounts which
the Trust pays or is obligated to pay under Section 6.4 for the period
commencing with the date on which the Indemnitee requests indemnification,
reimbursement or advance of any Expenses and ending on the date such payment is
made to the Indemnitee by the Trust.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

Section 7.1 Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person, persons, entity or
entities making such determination shall presume that the Indemnitee is entitled
to indemnification under this Agreement if the Indemnitee has submitted a
request for indemnification in accordance with Section 6.1 of this Agreement,
and the Trust shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.

Section 7.2 Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, upon a plea of nolo contendere or its equivalent, or entry of an
order of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

Section 7.3 Actions of Others. The knowledge and/or actions, or failure to act,
of any other trustee, officer, agent or employee of the Trust or any other
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.

ARTICLE VIII

INSURANCE; COORDINATION OF PAYMENTS

The Trust will use its reasonable best efforts to acquire directors and officers
liability insurance, on terms and conditions deemed appropriate by the Board of
Trustees, with the advice of counsel, covering the Indemnitee or any claim made
against the Indemnitee by reason of his Corporate Status and covering the Trust
for any indemnification or advance of Expenses made by the Trust to the
Indemnitee for any claims made against the Indemnitee by reason of his Corporate
Status. Without in any way limiting any other obligation under this Agreement,
the Trust shall indemnify the Indemnitee for any payment by the Indemnitee
arising out of the amount of any deductible or retention and the amount of any
excess of the aggregate of all Liabilities and Expenses incurred by the
Indemnitee in connection with a Proceeding over the coverage of any insurance
referred to in the previous sentence. The purchase, establishment and
maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Trust or the Indemnitee under this Agreement except
as expressly provided herein, and the execution and delivery of this Agreement
by the Trust and the Indemnitee shall not in any way limit or affect the rights
or obligations of the Trust under any such insurance policies. If, at the time
the Trust receives notice from any source of a Proceeding to which the
Indemnitee is a party or a participant (as a witness or otherwise), the Trust
has director and officer liability insurance in effect, the Trust shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Trust shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Non-Exclusivity. The rights of the Indemnitee hereunder shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under any provision of law, the Trust Agreement, the Bylaws, any
agreement, resolution or other action by the Beneficiaries or of the Board of
Trustees, or otherwise, and to the extent that during the term of this Agreement
the rights of the then-existing trustees and officers of the Trust are more
favorable to such trustees or officers than the rights currently provided to the
Indemnitee under this Agreement, the Indemnitee shall be entitled to the full
benefits of such more favorable rights. Unless consented to in writing by the
Indemnitee, no amendment, alteration, rescission or replacement of this
Agreement or any provision hereof which would in any way limit the benefits and
protections afforded to an Indemnitee hereby shall be effective as to such
Indemnitee with respect to any action or inaction by such Indemnitee in the
Indemnitee’s Corporate Status prior to such amendment, alteration, rescission or
replacement, regardless of whether a claim with respect to such action or
inaction is raised prior or subsequent to such amendment, alteration, rescission
or replacement. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

Section 9.2 Subrogation. In the event of any payment under this Agreement, the
Trust shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Trust to bring suit to enforce such
rights.

Section 9.3 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand or by courier and receipted for by the party to whom said
notice or other communication shall have been directed at the time indicated on
such receipt; (ii) if by facsimile at the time shown on the confirmation of such
facsimile transmission; or (iii) if by U.S. certified or registered mail, with
postage prepaid, on the third business day after the date on which it is so
mailed:

If to the Indemnitee, to:

                                 

518 17th street, 17th Floor

Denver, CO 80202

Facsimile No. (303) 869-4602

 

10



--------------------------------------------------------------------------------

If to the Trust, to:

DC Industrial Liquidating Trust

518 17th street, 17th Floor

Denver, CO 80202

Attention: General Counsel

Facsimile No. (303) 869-4602

or to such other address as may have been furnished to the Indemnitee by the
Trust or to the Trust by the Indemnitee, as the case may be.

Section 9.4 Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State of Maryland, without application of the conflict of laws principles
thereof.

Section 9.5 Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and be enforceable by the parties hereto and
their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Trust), shall continue to the
extent provided in Article II above as to an Indemnitee who has ceased to be a
trustee, officer, employee or agent of the Trust or a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, other incorporated or unincorporated entity or enterprise
or employee benefit plan that such person is or was serving in such capacity at
the request of the Trust, and shall inure to the benefit of the Indemnitee and
his or her spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives. The Trust shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Trust, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Trust would be required to perform if no such succession had
taken place.

Section 9.6 Equitable Relief. The Trust and the Indemnitee agree herein that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause the Indemnitee irreparable harm. Accordingly, the parties
hereto agree that the Indemnitee may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, the Indemnitee shall not be precluded from seeking
or obtaining any other relief to which he may be entitled. The Indemnitee shall
further be entitled to such specific performance and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertakings in
connection therewith. The Trust acknowledges that, in the absence of a waiver, a
bond or undertaking may be required of the Indemnitee by a court, and the Trust
hereby waives any such requirement of such a bond or undertaking.

 

11



--------------------------------------------------------------------------------

Section 9.7 Waiver. No termination, cancellation, modification, amendment,
deletion, addition or other change in this Agreement, or any provision hereof,
or waiver of any right or remedy herein, shall be effective for any purpose
unless specifically set forth in a writing signed by the party or parties to be
bound thereby. The waiver of any right or remedy with respect to any occurrence
on one occasion shall not be deemed a waiver of such right or remedy with
respect to such occurrence on any other occasion.

Section 9.8 Entire Agreement. This Agreement, constitutes the entire agreement
and understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the Trust
Agreement and the Bylaws contains or may contain provisions on the subject
matter hereof and that this Agreement is not intended to, and does not, limit
the rights or obligations of the parties hereto pursuant to such Trust Agreement
or Bylaws.

Section 9.9 Titles. The titles to the articles and sections of this Agreement
are inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provisions hereof.

Section 9.10 Invalidity of Provisions. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Article, Section, paragraph or sentence of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Article, Section, paragraph or sentence of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 9.11 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one agreement binding on all the parties hereto. One such
counterpart signed by the party against whom enforceability is sought shall be
sufficient to evidence the existence of this Agreement.

[Signature Page Follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

DC INDUSTRIAL LIQUIDATING TRUST By:       Name:   Title: INDEMNITEE  

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Trustees of DC Industrial Liquidating Trust.

 

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the          day of     , 2015, by and between DC Industrial
Liquidating Trust and the undersigned Indemnitee (the “Indemnification
Agreement”), pursuant to which I am entitled to advancement of Expenses in
connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. In consideration of the
advance of Expenses by the Trust for reasonable attorneys’ fees and related
Expenses incurred by me in connection with the Proceeding (the “Advanced
Expenses”), I hereby agree that if, in connection with the Proceeding, it is
established that I am not entitled to indemnification with respect to such
Proceeding, then I shall promptly reimburse the portion of the Advanced
Expenses, together with the Applicable Legal Rate of interest thereon, relating
to the claims, issues or matters in the Proceeding as to which the foregoing
finding has been established.

 

  Signature   Name   Date

 

14